Case 1:19-cv-01642-RGA-CJB Document 75 Filed 04/30/20 Page 1 of 5 PageID #: 2086
                                                                                              WILMINGTON
                                                                                             RODNEY SQUARE

                                                                                            Melanie K. Sharp
                                                                                              P 302.571.6681
                                                                                              F 302.576.3333
                                                                                            msharp@ycst.com
 BY E-FILE                                                                      April 30, 2020
  The Honorable Christopher J. Burke
  United States District Court of Delaware
  844 North King Street
  Wilmington, DE 19801
        Re:     Sysmex Corporation and Sysmex America, Inc. v. Beckman Coulter, Inc.
                C.A. No.: 19-1642-RGA-CJB
 Dear Judge Burke:

         I write on behalf of my client, Beckman Coulter, Inc. (“BCI”). The Court should compel
 Plaintiffs Sysmex Corporation and Sysmex America, Inc. (collectively, “Sysmex”) to comply with
 its March 21, 2020, Order (Ex. A, D.I. 51 at Item 2) requiring Sysmex to “provide a supplemental
 response that fully responds to” BCI’s Interrogatory No. 1 regarding the facts and circumstances
 surrounding the alleged conception and reduction to practice of the subject matter of each claim of
 the Asserted Patents and award such other relief as the Court deems just and proper.

         On April 6, 2020, Sysmex served its Court-ordered supplemental response to
 Interrogatory No. 1. (Ex. B.) On April 8, 2020, BCI informed Sysmex that the response “flouts
 the Court’s order by failing to provide a fulsome response.” (Ex. C, Email from N. Kopinski.)
 The parties met and conferred on April 17, 2020. On April 21, 2020, Sysmex confirmed that it
 declined to supplement its response. (Ex. D, Email from K. Farnan.)
         Sysmex’s supplemental response is not compliant with the Court’s Order for several
 reasons. First, Sysmex did not provide a date of conception. Second, Sysmex failed to provide
 any facts and circumstances regarding conception, instead offering only minimal facts regarding
 the Japanese patent filing on which it relies for its alleged “constructive conception,” a phrase
 not commonly recognized in patent law. Furthermore, Sysmex untimely reargues a position
 already rejected—that it may unilaterally withhold discoverable information relevant to BCI’s
 invalidity defenses.

 I.     Sysmex’s Failure to Provide a Conception Date
         Sysmex’s supplemental response still does not provide a date of conception. The Court
 specifically and unambiguously ordered Sysmex to “identify[ ] the date(s) of conception for each
 claim of the asserted patents (something Sysmex did not clearly do in its prior response).”
 (Ex. A.) BCI had requested this information in its interrogatory (Ex. B at 1), but Sysmex’s
 original response merely provided a “prior to” date (February 1, 2007) by which conception
 allegedly occurred. (Id. at 2.) During the telephonic hearing with the Court on March 23, 2020,
 the Court observed that Sysmex’s original response was unclear: “. . . you didn’t put a date, you
 put at some time before blank.” (Ex. E, Hrg. Tr. at 33:10–11 (emphasis added).)
         Sysmex’s supplemental response does not cure this defect. Rather, Sysmex evades the
 Court’s Order by providing a date of “constructive conception” based on the filing of a Japanese
 patent application. (Ex. B at 3.) At the same time, Sysmex refuses to commit to February 1,
 2007, as its conception date, but instead “expressly preserves the right to . . . provid[e] an earlier
                             Young Conaway Stargatt & Taylor, LLP
                    Rodney Square | 1000 North King Street | Wilmington, DE 19801
                      P 302.571.6600 F 302.571.1253 YoungConaway.com
Case 1:19-cv-01642-RGA-CJB Document 75 Filed 04/30/20 Page 2 of 5 PageID #: 2087

 Young Conaway Stargatt & Taylor, LLP
 The Honorable Christopher J. Burke
 April 30, 2020 - Page 2
 conception date if the conception date becomes relevant to any invalidity claim.” (Id. at 4.)
 Sysmex’s supplemental response is the same non-responsive “prior to” date, to be revealed only
 at some later time at Sysmex’s choosing. As discussed herein, Sysmex’s claimed reliance on its
 Japanese patent application’s filing is illusory—Sysmex refuses to be bound to it. 1 Sysmex’s
 continued refusal to provide conception date(s) of the claims of the Asserted Patents is a
 violation of this Court’s Order.

 II.     Sysmex’s Failure to Provide the Facts and Circumstances of Conception
         Sysmex also violates the Court’s order by failing to provide any details surrounding the
 facts and circumstances of its alleged conception. BCI’s Interrogatory No. 1 requests details
 such as location, identification of individuals and their role in conception, and identification of
 relevant documents. During the March 23, 2020, hearing, the Court recognized BCI’s position
 that the interrogatory requires provision of these facts and circumstances in addition to the date
 of conception. (Ex. E at 15:3–6 (“But you’re saying otherwise you don’t think the substance of
 the answer was fulsome enough; is that right?”)). The Court’s Order unequivocally requires this
 information. Yet, Sysmex did not provide any of this information in its supplemental responses.
 Instead, Sysmex merely referred to “the filing of and disclosures” of its Japanese patent
 application. (Ex. B at 3.) Sysmex failed to provide a supplement that “fully responds” to BCI’s
 Interrogatory No. 1, as ordered. (Ex. A.)
          Sysmex’s supposed justification for this aspect of its non-compliance—claiming priority to
 its earlier Japanese patent application—lacks merit. The Asserted Patents are not identical in
 subject matter to the Japanese application, but rather contain additional subject matter and figures
 that do not appear in the Japanese application. This calls into question the propriety of Sysmex’s
 Japanese priority claim and brings the details and dates of Sysmex’s actual conception (and
 reduction to practice) into even greater relevance. Without a fulsome response, however, BCI is
 unable to assess Sysmex’s purported conception. Sysmex’s limited supplemental response provides
 no insight regarding, inter alia, any individual’s role or contribution to the alleged conception, the
 specific location where conception allegedly took place, or any other facts and circumstances
 relating to the alleged conception. Nor has Sysmex cited any documents pursuant to Federal Rule
 of Civil Procedure Rule 33(d). As BCI explained during the March 23, 2020, hearing, the requested
 information is particularly relevant to BCI’s invalidity defenses in light of Sysmex’s prior art XE-
 2100 body fluid application and because, for some related patents, there was a fourth inventor
 whose name was added late, but was not included in the original application. (Ex. E at 14:7–18.)

 III.    Sysmex’s Attempt to Reserve Its Response to Interrogatory No. 1 for a Later Date
         During the March 23, 2020, hearing, Sysmex argued that it should be permitted to
 1
   In a stealth and untimely run at reargument of the Court’s Order, Sysmex cites an inapposite
 case in its supplemental response that it did not cite in its letter briefing on this issue. (Ex. B at 3
 (citing Hyatt v. Boone, 146 F.3d 1348, 1352 (Fed. Cir. 1998)); see D.I. 50, 3/18/2020 Pls.’ Ltr.
 Br.) Hyatt addressed conception in the context of an administrative interference proceeding,
 which may be used when at least one pending patent application and another application or an
 unexpired patent contain claims covering the same or substantially the same subject matter.
 Because the interference proceeding in Hyatt was premised on the inventor “relying on the
 content of the patent application,” the statement that “the inventor need not provide evidence of
 . . . conception” is inapplicable in the present litigation, where Sysmex refuses to be bound by
 the date and content of its Japanese application for its alleged conception. Id.
Case 1:19-cv-01642-RGA-CJB Document 75 Filed 04/30/20 Page 3 of 5 PageID #: 2088

 Young Conaway Stargatt & Taylor, LLP
 The Honorable Christopher J. Burke
 April 30, 2020 - Page 3
 supplement its response later on. (Ex. E at 34:4–20.) The Court then asked BCI, “if [Sysmex]’s
 argument is . . . if we have to say a conception date, we’ll say February 1, 2007, what would be
 the problem with them doing that?” (Id. at 36:11–15.) BCI responded that “[i]f that's a date that
 they’re committing to . . . then that’s the precise date.” (Id. at 36:16–18.) The Court’s Order
 adopted BCI’s position by requiring Sysmex to commit to a clear conception date(s), and not
 allowing Sysmex to reserve its response for a later time. But Sysmex still refuses to commit to a
 date or provide details of conception.
         Sysmex continues to take the position already rejected by the Court—that it only needs to
 provide a specific conception date and the facts and circumstances of its alleged conception at a
 later date, when and if Sysmex unilaterally deems that the information has become relevant. For
 example, in its supplemental response, Sysmex states that it “expressly reserves the right to
 supplement its response to this interrogatory as discovery proceeds by providing an earlier
 conception date if the conception date becomes relevant to any invalidity claim.” (Ex. B at 4.)
 Also, in its April 21, 2020, correspondence, Sysmex stood on the sufficiency of its supplemental
 response, “subject to [its] ability to supplement.” (Ex. D.) The date and facts surrounding
 conception are important for BCI to develop its arguments regarding the invalidity and
 enforceability of the Asserted Patents. Sysmex’s non-compliance with this Court’s Order has
 already prejudiced BCI’s ability to prepare meaningful invalidity contentions. Sysmex defeats the
 purpose of discovery with its circular insistence that BCI first present a specific invalidity defense
 before providing information that might be needed to develop it or other defenses. 2

          Despite the Court’s Order after full consideration of these arguments, Sysmex seeks to re-
 litigate the issue by citing a case in its supplemental response. (Ex. B at 4 (citing Orexigen
 Therapeutics, Inc. v. Actavis Labs. FL, Inc., 282 F. Supp. 3d 793, 805 (D. Del. 2017), aff’d in
 part, rev’d in part on other grounds sub nom. Nalpropion Pharm., Inc. v. Actavis Labs. FL, Inc.,
 934 F.3d 1344 (Fed. Cir. 2019)).) This case is fully distinguishable. Orexigen was in the post-
 trial briefing stage, and the plaintiff had identified the priority date of its provisional patent
 application. Id. The court found that the defendant did not present prior art that would require
 the plaintiff to prove that it was entitled to that priority date. Id. In contrast, the present
 litigation is in the written discovery stage, where “relevancy is broadly construed.” Minerva
 Surgical, Inc. v. Hologic, Inc., No. CV 18-00217-JFB-SRF, 2019 WL 5092254, at *3 (D. Del.
 Oct. 11, 2019). Yet, Sysmex has still not provided the Court-ordered discovery. As BCI
 previously noted, there remains little or no burden on Sysmex to identify its own conception date
 and the facts and circumstances of conception, because this is foundational informa tion in a
 patent case. See, e.g., Lamoureux v. Genesis Pharm. Servs., Inc., 226 F.R.D. 154, 160 (D. Conn.
 2004), cited in (D.I. 48, Def.’s Ltr. Br. at 3). Accordingly, BCI requests that the Court enter an
 order in the form attached hereto compelling Sysmex to comply immediately with its March 23,
 2020, Order and awarding any additional relief it deems appropriate.

                                                        Respectfully,
                                                        /s/ Melanie K .Sharp
                                                        Melanie K. Sharp (No. 2501)
 cc:    Counsel of Record, Kelly F. Farnan, Esq.
 2
   The Court’s Order and BCI’s argument find abundant additional support in the case law. See,
 e.g., Broadband iTV, Inc. v. Hawaiian Telcom, Inc., No. CV 14-00169 ACK-RLP, 2015 WL
 12792247, at *2 (D. Haw. June 22, 2015); Bos. Sci. Corp. v. Micrus Corp., No. CV 04-04072 JW
 (RS), 2007 WL 174475, at *1 (N.D. Cal. Jan. 22, 2007).
Case 1:19-cv-01642-RGA-CJB Document 75 Filed 04/30/20 Page 4 of 5 PageID #: 2089




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

SYSMEX CORPORATION and SYSMEX                      )
AMERICA, INC.                                      )
                                                   )         C. A. No.: 19-1642-RGA-CJB
               Plaintiffs,                         )
                                                   )         JURY TRIAL DEMANDED
                         v.                        )
                                                   )
BECKMAN COULTER, INC.,                             )
                                                   )
               Defendant.                          )

                                      [PROPOSED] ORDER

        Upon consideration of Defendant Beckman Coulter, Inc.’s (“Defendant”) motion to

 compel Plaintiffs Sysmex Corporation and Sysmex America, Inc.’s (“Plaintiffs”) compliance

 with the Court’s March 21, 2020, Order (D.I. 51 at Item 2) requiring that Plaintiffs “provide a

 supplemental response that fully responds to” Defendant’s Interrogatory No. 1 regarding facts

 and circumstances surrounding the alleged conception and reduction to practice of the subject

 matter of each claim of the Asserted Patents, “including by identifying the date(s) of conception

 for each claim of the asserted patents,” and related letter briefing and argument,

        IT IS HEREBY ORDERED that

 1.     Defendant’s Motion is GRANTED. On or before May __, 2020, Plaintiffs shall

 supplement their response to Interrogatory No. 1 to provide all of the information requested in

 Interrogatory No. 1, including:

        (a)     A definite date(s) of conception for each claim of the Asserted Patents; and

        (b)     A description of the facts and circumstances of conception for each claim of the

        Asserted Patents, including the identification of the location of conception, the

        identification of individuals and their role in conception, and the identification of relevant

        documents, as requested in Interrogatory No. 1.
Case 1:19-cv-01642-RGA-CJB Document 75 Filed 04/30/20 Page 5 of 5 PageID #: 2090




 2.       Should Plaintiffs fail to supplement their response to Interrogatory No. 1 pursuant to this

 Court’s Order, they shall be precluded from asserting or adducing any argument or facts beyond

 their current disclosure.

 SO ORDERED this _________ day of ______________, 2020.



                                                        The Honorable Christopher J. Burke
                                                        United States Magistrate Judge

 26404378.1




                                                   2
